Exhibit 10.35

EXECUTION COPY

SUBSCRIPTION AGREEMENT AND AMENDMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP
AGREEMENT, dated as of January 31, 2006 (this “Agreement”), among DWA ESCROW
LLLP, a Delaware limited liability limited partnership (the “Partnership”), DW
LLC, a Delaware limited liability company (“DW LLC”), DW LIPS, L.P., a
California limited partnership (“DW Lips”), M&J K B LIMITED PARTNERSHIP, a
Delaware limited partnership (“M&J K B”), M&J K DREAM LIMITED PARTNERSHIP, a
Delaware limited partnership (“M&J K Dream”), DG-DW, L.P., a Delaware limited
partnership (“DG-DW”), DW INVESTMENT II, INC., a Washington corporation (“DWI
II”), LEE ENTERTAINMENT, L.L.C., a Delaware limited liability company (“Lee”),
DREAMWORKS ANIMATION SKG, INC., a Delaware corporation (“DWA”), DREAMWORKS
L.L.C., a Delaware limited liability company (“DreamWorks”) and the other
persons party hereto.

WHEREAS the Partnership is a limited liability limited partnership formed under
the laws of the State of Delaware on October 27, 2004 and operating under the
Limited Liability Limited Partnership Agreement of the Partnership, dated as of
October 27, 2004 (the “Partnership Agreement”);

WHEREAS Paramount Pictures Corporation, a Delaware corporation and an affiliate
of DW LLC (“Paramount”), is party to the Purchase Agreement, dated as of
December 9, 2005 (the “Purchase Agreement”), by and among DreamWorks, Paramount,
Viacom Inc., a Delaware corporation and affiliate of DW LLC (“Viacom”), and the
holders of membership interests in the Company identified therein (the
“Sellers”) pursuant to which certain affiliates of Paramount and Viacom have
acquired all of the issued and outstanding Class A, Class B, Class C, Class J,
Class S and Class SKG limited liability company interests in DreamWorks;

WHEREAS as acknowledged in the Payoff Letter, dated as of January 31, 2006,
between JPMorgan Chase Bank, N.A. and DreamWorks, the Pledge Agreement (as
defined in the Partnership Agreement) has terminated and is of no further force
or effect;

WHEREAS pursuant to that certain Contribution Agreement, dated as of January 31,
2006, between DreamWorks, DW One Corp., a Delaware corporation (“DW One”) and DW
Two Corp., a Delaware corporation (“DW Two”), DW One and DW Two have contributed
to DreamWorks, and DreamWorks has accepted from DW One and DW Two, an amount in
cash equal to the sums specified in Sections 1.01(b) and 1.01(c) of the Purchase
Agreement;

WHEREAS pursuant to Section 1.01(d) of the Purchase Agreement, each of DW Lips,
M&J K B, M&J K Dream, DG-DW, DWI II and Lee (together, the “Partners”) desires
(i) to cause the Partnership to sell to DW LLC, and DW LLC desires



--------------------------------------------------------------------------------

to purchase from the Partnership, newly issued Interests in the Partnership for
an amount and having the rights as set forth herein, (ii) to cause DW LLC to be
admitted as a partner in the Partnership pursuant to the terms of the
Partnership Agreement and (iii) to amend the terms of the Partnership Agreement
to effectuate the foregoing;

WHEREAS pursuant to Section 1.01(e) of the Purchase Agreement the Partners
desire to cause the Partnership to apply the proceeds of the capital received
from DW LLC pursuant to this Agreement to make a distribution to Vivendi
Universal Entertainment LLLP (“VUE”) of an amount equal to the minimum amount
required to cause a Satisfaction Event in respect of VUE; and

WHEREAS capitalized terms used herein but not otherwise defined shall have the
meaning ascribed thereto in the Partnership Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Partnership, DW LLC and the Partners hereby agree as
follows:

SECTION 1. Purchase and Sale of Interests. (a) Effective upon the Closing (as
defined in the Purchase Agreement) (the “Effective Time”), DW LLC hereby
purchases from the Partnership, and the Partnership hereby sells to DW LLC,
Interests in the Partnership attributable to DW LLC’s contribution of
$47,560,840 (the “Subscription Amount”), the receipt of which is hereby
acknowledged.

(b) At the Effective Time, without the need for any further action of any
Person, (i) DW LLC shall be admitted as a Limited Partner of the Partnership and
shall be shown as such in the books and records of the Partnership, (ii) DW
LLC’s Initial DreamWorks Capital shall be deemed to be an amount equal to the
Subscription Amount and (iii) DW LLC shall become a party to, and be bound by,
the Partnership Agreement as a Limited Partner thereof.

SECTION 2. Application of Subscription Amount. (a) Immediately after the
Partnership’s receipt of the Subscription Amount, M&J K B and DG-DW (the
“General Partners”) shall cause the Partnership to distribute such Subscription
Amount to VUE in immediately available funds by wire transfer.

SECTION 3. Amendment of Partnership Agreement. If furtherance of the foregoing,
at the Effective Time the Partnership Agreement shall be hereby amended in the
following manner:

(a) The following definitions shall be added to Section 1.01 of the Partnership
Agreement:

“DW LLC Subscription Agreement” means the Subscription Agreement and Amendment
of Limited Liability Limited Partnership Agreement, dated as of January 31,
2006, among the Partnership, DW Lips, M&J K B, M&J K Dream, DG-DW, DWI II and DW
LLC”

 

2



--------------------------------------------------------------------------------

“DW LLC” means DW LLC, a Delaware limited liability company.

“VUE Departure Time” means the time at which Universal shall have received an
amount in cash equal to the “Subscription Amount” as defined in Section 1 of the
DW LLC Subscription Agreement.

(b) The following shall be inserted immediately after clause (b) of the
definition of “Unreturned DreamWorks Capital” in Section 1.01 of the Partnership
Agreement:

and (c) in the case of DW LLC, the value of any shares of Common Stock
distributed to DW LLC pursuant to Section 7.02(a) or Section 7.03, in each case
valued at the applicable Net Offering Price, and the amount of any distribution
to DW LLC pursuant to Section 7.06(d). From and after the VUE Departure Time,
“Unreturned DreamWorks Capital” shall mean, with respect to Universal, an amount
equal to zero.

(c) The following sentence shall be inserted after the last sentence of
Section 3.02 of the Partnership Agreement:

Notwithstanding the foregoing, DW LLC shall be admitted as a Partner and shall
be issued Interests pursuant to the DW LLC Subscription Agreement.

(d) All references to “Vivendi Universal Entertainment LLLP” or “Universal” in
the Partnership Agreement (other than in the definition of “Unreturned
DreamWorks Capital”, in Schedules A, B, C or D, or in Sections 5.01, 6.01(a) and
7.06(d)) shall mean “DW LLC”.

(e) A new Section 5.02 shall be added to the Partnership Agreement stating:

From and after the VUE Departure Time, Universal shall no longer be a Partner
and DW LLC shall be a Partner having an Adjusted DreamWorks Participation
Percentage equal to 0%.

(f) The following sentence shall be inserted after the first sentence of
Section 6.01(a) of the Partnership Agreement:

SECTION 5.02. Admission of DW LLC Notwithstanding the preceding sentence, from
and after the VUE Departure Time and without giving effect to Section 3(d) of
the DW LLC Subscription Agreement, each share of Common

 

3



--------------------------------------------------------------------------------

Stock held by the Partnership that was contributed to the Partnership by
Universal shall, for as long as such share is held by the Partnership, be
associated with DW LLC

(g) Section 7.06(d) of the Partnership Agreement shall be amended by adding the
following sentence at the end thereof :

Notwithstanding the foregoing, the General Partners and DWI II, acting together,
shall be entitled to cause the Partnership to distribute an amount in cash equal
to the Subscription Amount (as defined in the DW LLC Subscription Agreement)
(i) to Universal as contemplated by Section 2(a) of the DW LLC Subscription
Agreement and (ii) to DW LLC in lieu of consummating a DW LLC Triggered
Offering.

(h) Section 8.02(b) of the Partnership Agreement as it currently appears shall
be deleted in its entirety and replaced with the following: INTENTIONALLY
DELETED.

(i) The words “in complete liquidation of its Interests” shall be inserted
between the words “Universal” and “the” in the second line of Section 7.03 of
the Partnership agreement as it currently appears.

(j) Schedule B to the Partnership Agreement shall be amended by adding the
following to the table contained therein:

 

Partner

   Initial DreamWorks
Capital    50% of Initial
DreamWorks Capital

DW LLC

   $ 47,560,840    n/a

(k) Schedule C of the Partnership Agreement shall be amended by adding the
following after paragraph 6 as it currently appears:

7. DW LLC

 

Address for Notices:            Paramount Pictures Corporation    5555 Melrose
Avenue    Hollywood, CA 90038    Fax: (323) 862-1375    Attn: General Counsel

 

4



--------------------------------------------------------------------------------

with copies to:            Viacom Inc.    1515 Broadway    New York, NY 10036   
Fax: (212) 258-6099    Attn: General Counsel    and    Shearman & Sterling LLP
   599 Lexington Avenue    New York, NY 10022    Fax: (212) 848-7179    Attn:
Creighton Condon, Esq.

(l) Schedule D to the Partnership Agreement shall be amended by adding the
following to the table contained therein:

 

Partner

   Capital Contribution

DW LLC

   $ 47,560,840

(m) The definitions of “Pledge Agreement” and “Pledged Common Stock” in
Section 1.01 of the Partnership shall be deleted, and all references in the
Partnership Agreement to “Pledge Agreement” and “Pledged Common Stock” shall be
deleted. Sections 7.06(b) and 7.06(g) of the Partnership Agreement shall each be
deleted in their entirety.

SECTION 4. Amendment of Formation Agreement and Registration Rights Agreement.

(a) The parties hereto agree that, from and after the VUE Departure Time:

(i) all references to “Vivendi Universal Entertainment LLLP” or “Universal” in
Article IV of the Formation Agreement and in the Registration Rights Agreement
(including, as applicable, references to “Vivendi Universal Entertainment LLLP”
or “Universal” contained in defined terms used therein) shall mean “DW LLC”;

(ii) DW LLC shall have the right to exercise such rights as were previously
exercisable by VUE prior to the VUE Departure Time under Article IV of the
Formation Agreement and under the Registration Rights Agreement; and

(iii) DW LLC shall be bound by all of the provisions of Article IV of the
Formation Agreement and of the Registration Rights Agreement.

 

5



--------------------------------------------------------------------------------

(b) Each of DW LLC and Paramount hereby agree to be bound by the provisions of
Sections 3.06(a), 3.06(b) and 3.06(c) and Article VII of the Formation Agreement
as if it were a “Contributing Member” and Viacom agrees to be bound by the
provisions of Section 3.06(d) of the Formation Agreement as if it were “General
Electric Company”. For the avoidance of doubt, the provisions of Section 3.06 of
the Formation Agreement shall apply to any shares of common stock of DWA held by
DreamWorks.

(c) DW LLC hereby agrees that if the Partnership has made the payment described
in clause (ii) of Section 7.06(d) of the Partnership Agreement (as amended
hereby) then:

(i) DW LLC shall have no further rights under Article IV of the Formation
Agreement or under the Registration Rights Agreement; and

(ii) Each of DW LLC and Paramount shall no longer be bound by the provisions of
Sections 3.06(a), 3.06(b) and 3.06(c) of the Formation Agreement as if it were a
“Contributing Member” and Viacom shall no longer be bound by the provisions of
Section 3.06(d) of the Formation Agreement as if it were “General Electric
Company”.

SECTION 5. Tax Treatment. The parties acknowledge and agree that, as described
in Section 8.09 of the Purchase Agreement, the transfers contemplated by this
Agreement shall be treated as a purchase of VUE’s interest in the Partnership by
DW LLC for all Tax purposes.

SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.

SECTION 7. Miscellaneous. The parties hereto agree that the provisions of
Sections 12.01, 12.02, 12.03, 12.04(b), 12.05, 12.06, 12.07 and 12.10 of the
Purchase Agreement are incorporated herein by reference, mutatis mutandis, as if
set forth in full herein; provided, with respect to Section 12.05, the
references to “this Agreement” shall mean the Partnership Agreement, the
Formation Agreement, the Registration Rights Agreement and this Agreement.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the day and year first above written.

 

DREAMWORKS ANIMATION SKG, INC., by    

/s/ KRISTINA M. LESLIE

 

Name: Kristina M. Leslie

Title: Chief Financial Officer

DREAMWORKS L.L.C., by    

/s/ BRIAN EDWARDS

 

Name: Brian Edwards

Title: General Counsel

DWA ESCROW LLLP, by    

/s/ RICHARD SHERMAN

 

Name: Richard Sherman

Title: Chief Financial Officer

M&J K DREAM LIMITED PARTNERSHIP, By  

M&J K DREAM CORP.,

General Partner

by    

/s/ MICHAEL RUTMAN

 

Name: Michael Rutman

Title: Vice President and Secretary



--------------------------------------------------------------------------------

M&J K B LIMITED PARTNERSHIP, By  

M&J K DREAM CORP.,

General Partner

by    

/s/ MICHAEL RUTMAN

 

Name: Michael Rutman

Title: Vice President and Secretary

DG-DW, L.P., By  

DG-DW, INC.,

General Partner

by    

/s/ RICHARD SHERMAN

 

Name: Richard Sherman

Title: Chief Financial Officer

DW LIPS, L.P., By  

DW SUBS, INC.,

General Partner

by    

/s/ MICHAEL RUTMAN

 

Name: Michael Rutman

Title: Treasurer

DW INVESTMENT II, INC., by    

/s/ W. LANCE CONN

 

Name: W. Lance Conn

Title: Vice President



--------------------------------------------------------------------------------

LEE ENTERTAINMENT, L.L.C. by    

/s/ IN SEOB, OH

 

Name: In Seob, Oh

Title: Authorized Signatory

DW LLC, by    

/s/ MICHAEL D. FRICKLAS

 

Name: Michael D. Fricklas

Title: Executive Vice President

PARAMOUNT PICTURES CORPORATION (solely for the purposes of Sections 3(b) and
3(c) hereof), by    

/s/ MICHAEL D. FRICKLAS

 

Name: Michael D. Fricklas

Title: Executive Vice President

VIACOM INC. (solely for the purposes of Sections 3(b) and 3(c) hereof), by    

/s/ MICHAEL D. FRICKLAS

 

Name: Michael D. Fricklas

Title: Executive Vice President